This is a proceeding begun by the petition of certain judgment creditors of M. A. Turner, a lunatic, on behalf of themselves and all other judgment creditors of the lunatic.
They pray that the court make an order that Mathilde S. Turner, guardian of the lunatic, disburse certain funds in her hands as such guardian, as payments pro rata on the judgments recovered of the lunatic and his guardian, on debts contracted by the lunatic prior to his adjudication.
From judgment dismissing the proceeding, without prejudice, the petitioners appealed to the Supreme Court.
There is no error in the judgment dismissing this proceeding. The relief sought by the petitioners on the facts alleged in their petition can be had only in a civil action begun and prosecuted in the Superior Court.
The petitioners and all other creditors of M. A. Turner, lunatic, should be made parties in the action entitled, "Mrs. George H. Read v. M. A. Turner et al.," this day remanded to the Superior Court of Mecklenburg County for further proceedings in accordance with the opinion in Read v.Turner, ante, 773.
Affirmed. *Page 780